       Case 9:20-cv-00059-DWM Document 32 Filed 09/11/20 Page 1 of 5



Quentin M. Rhoades
State Bar No. 3969
RHOADES SIEFERT & ERICKSON PLLC
430 Ryman Street
Missoula, Montana 59802
Telephone: (406) 721-9700
qmr@montanalawyer.com
Attorneys for Defendant,
 Bjorn Johnson Construction, Inc.

          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                   MISSOULA DIVISION
WEST AMERICAN INSURANCE
COMPANY and THE OHIO         Case No.: 9:20-cv-00059-DWM
CASUALTY INSURANCE
COMPANY,

              Plaintiffs,                DEFENDANT BJORN JOHNSON
       v.                                CONSTRUCTION, LLC’S
                                         PRELIMINARY PRETRIAL
MVP HOLDINGS, LLC; LINDA                 STATEMENT
MILLER, and BJORN JOHNSON
CONSTRUCTION, LLC,

              Defendants.


      Pursuant to Local Rule 16.2(b)(1) and this Court’s Order dated July 21, 2020

(Doc. 9), Defendant Bjorn Johnson Construction, LLC (“BJC”) hereby submits this

Preliminary Pretrial Statement.

                                  BACKGROUND

      BJC is a construction contractor in Missoula, Montana. BJC had a fixed bid

contract with Defendants Miller and MVP Holdings, LLC (collectively “Miller”)
        Case 9:20-cv-00059-DWM Document 32 Filed 09/11/20 Page 2 of 5



for the construction of a 16,782 square foot addition. Miller breached the contract

and failed to pay for services rendered. On September 5, 2019, Miller filed a

lawsuit against BJC in Montana’s Fourth Judicial District alleging fraud, breach of

contract, and related claims. BJC filed a counterclaim against Miller on September

18, 2019. This counterclaim, later amended, asserts four causes of action against

Miller: (1) breach of contract, (2) constructive fraud, (3) fraud, and (4) abuse of

process. The abuse of process claim is based on allegations that Miller filed the

lawsuit against BJC for an improper and ulterior purpose, causing damages such as

harm to BJC’s business reputation. The constructive fraud and actual fraud claims

are based on the facts that Miller made “false or misleading representations”

concerning the scope of the project that misled BJC to his prejudice. BJC alleges,

in part, that this tortious conduct caused the loss of use of certain tangible property,

including “the steel building [BJC] purchased in anticipation of performing the

scope of work” and “extensive drawings and plans created by its architects.”

      BJC was sued by Plaintiffs wherein he learned of the insurance coverage

issues for Miller. BJC filed an Answer on August 26, 2020. Prior to BJC’s

involvement in the case, Miller moved to stay the case. That motion is now fully

briefed. After responding to Miller’s motion, the Plaintiffs filed a motion for

summary judgment. BJC did not oppose the motion. That motion is currently

being briefed.
                                           2
       Case 9:20-cv-00059-DWM Document 32 Filed 09/11/20 Page 3 of 5



                           JURISDICTION AND VENUE

      The Court has jurisdiction of the claims in this matter. 28 U.S.C. §§

1332(a). Also, venue is proper. 28 U.S.C. § 1391(b).

                     DEFENSES AND LEGAL THEORIES

      BJC did not oppose the Motion for Summary Judgment filed by Plaintiffs.

BJC has no legal relationship with Plaintiffs, though BJC admits he is bound by the

judgment in this matter.

                       COMPUTATION OF DAMAGES

      BJC is not seeking damages from the Plaintiffs, apart from attorney fees

and lawful costs of suit expended.

              RELATED STATE AND FEDERAL LITIGATION

      This coverage dispute arises from a counterclaim filed in the state court

lawsuit styled as Linda J. Miller and MVP Holdings, LLC v. Bjorn Johnson

Construction, LLC, Montana Fourth Judicial District Court, Missoula County,

Cause No. DV-32-2019-0000977.

     PROPOSED ADDITIONAL STIPULATIONS OF LAW OR FACT

      BJC proposes no additional stipulations, apart from what is already

contained in the parties’ Statement of Stipulated Facts.




                                          3
        Case 9:20-cv-00059-DWM Document 32 Filed 09/11/20 Page 4 of 5



              PROPOSED DEADLINE FOR ADDING PARTIES
                    AND AMENDING PLEADINGS

      As set forth in the parties’ joint discovery plan, the parties have suggested

October 30, 2020, as an appropriate deadline for adding parties and amending

pleadings without leave of Court.

                      CONTROLLING ISSUES OF LAW
                  SUITABLE FOR PRETRIAL DISPOSITION

      BJC did not oppose Plaintiffs’ Motion for Summary Judgment. Aside from

that, BJC does not believe any issues are currently suitable for pretrial disposition.

             PEOPLE WITH KNOWLEDGE OR INFORMATION

      Those people currently believed to have knowledge or information include

the following:

      1. Linda J. Miller
         c/o Boone Karlberg, P.C.

      Miller has knowledge concerning the coverage she purchased from the

Plaintiffs and facts relating to the underlying action.

      2. Representatives of Western American Insurance Company
         c/o Bullivant Houser Bailey P.C.

      Plaintiffs have knowledge regarding the policies issued to Miller, their

knowledge of the underlying action, and their coverage evaluation and decisions.

      3. Representatives of The Ohio Casualty Insurance Company
         c/o Bullivant Houser Bailey P.C.

                                           4
        Case 9:20-cv-00059-DWM Document 32 Filed 09/11/20 Page 5 of 5



       Plaintiffs have knowledge regarding the policies issued to Miller, their

knowledge of the underlying action, and their coverage evaluation and decisions.

       4. Bjorn Johnson
          c/o Rhoades Siefert & Erickson, PLLC

       Bjorn Johnson has knowledge regarding his allegations against Miller in

the underlying action.

       5. Any entities or individuals identified by the parties during the course of

litigation.

                                    INSURANCE

       BJC had no insurance appliable to this proceeding.

                         PROSPECT FOR SETTLEMENT

       The parties have not discussed settlement.

                SUITABILITY FOR SPECIAL PROCEDURES

       BJC does not contemplate any special procedures.

       DATED this 11th day of September 2020.

                              Respectfully Submitted,
                              RHOADES SIEFERT & ERICKSON PLLC


                              By:   Quentin M. Rhoades
                                Quentin M. Rhoades
                                Attorneys for Defendant BJC Construction, Inc.



                                           5
